             Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 1 of 6



              IN THE 01                      CO


Patrice Brown,                                    *
-63~
   _I
      0,&bv~ ~6+                 Plaintiff        *
                    -ZO73S                        *
V.                                                *        CASE NO.     6.<7~L,
                                                  *
GENERAL MOTORS, LLC,                              *
3W~
  1
    ~
        ~~~ ~ c~'p~~~r           Defendants       *
~i~"1~ 1~~ P~ (

~        ~~                      ~ *~* ^ * * * * * * *
7         P``ul             OMPLAINT AND DEMAND FOR JURY TRIAL
        VkCre, ►siv 71292
Plairitiff, Patrice Brown ("Plaintiffl') brings this action individually, as she purchased the
Chevrolet Camaro SS 2015 ("Class Vehicles") in the United States that were design~~,c~~ ,        -   C—
manufactured, distributed, marketed, sold and leased by defendants General Motors~i LC
("Defendants"), and Plaintiff hereby alleges the following:                                          C~ ri
                                             INTRODUCTION                                 C3
                                                                                                          ;T'I
1. Plaintiffs purchased a brand new vehicle manufactured by General Motors ("GM'~);.a 20'L`5
     Chevrolet Camaro SS ("Vehicle Class"), in September 2015.                                              ~d
2. This vehicle was equipped with a defective Airbag and Plaintiff was neither aware of the
     Airbag Defect, nor was she informed by her Dealership, my salesman, agents/representatives
     of GM, or the Defendants ("GM"), at any point during defendants ownership and operation of
     her vehicle.
3. General Motors ("GM") was aware of the defective Airbags in this Vehicle Class, but never
     reached out to notify the Plaintiff or direct and/or ensured one of their agents notified the
     PIaintiff of this potentially deadly Airbag Defect.
4. In fact, the Plaintiff only found out that there was a recall on the Airbags in the Chevrolet
     Camaro 2015, after her specific purchased vehicle's Airbag system malfanctioned (causing the
     P1aIntiff severe injuries, damages, and loss.
5. GM has not disclosed the Airbag Defect to purchasers or lessees,like Plaintiff, at the point of
     purchase or through advertisements. Such disclosures would have impacted purchase
     decisions and purchase price. GM's omissions artificially inflated the market price for the
     Subject Vehicles equipped with defective airbags. GM could have and should have warned
     consumers about the Airbag Defect through advertisements, on its website, and through
     communications from its authorized dealers. However, GM failed to do so.
             Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 2 of 6



6. PlaintiffS_arPinformPri a
  Class Vehicles are defective and_not fitfor_their--intended purpose-of-providing-consumers with —
  safe and reliable transportation. Nevertheless, Defendants actively concealed the Airbag
  Defect from the Plaintiff, the other buyers, and other lessees, by failing to disclose it to them,
  at the time of purchase or lease and at any time thereafter. Had Plaintiff known about the
   Airbag Defect, she would not have purchased the Class Vehicle. As a result of their reliance on
  Defendant's omissions and/or misrepresentations, owners and/or Iessees of the C1ass Vehicles
  have suffered ascertainable loss of money, property, and/or loss in the value of their Class
  Vehicles.
7. Plaintiff has experienced harm, injury, loss, suffering actual damages, all directly as a result of
  her vehicle's Airbag Defect causing her vehicle's Airbag system to malfunction and not
   operated; occurring before the expected useful life of the Class Vehicles has run.
8. Under the Transportation Recall Enhancement, Accountability and Documentation Act
  ("TREAD Act") and its accompanying regulations, when a manufacturer learns that a vehicle
  contains a safety defect it must promptly and accurately notify the vehicle owners as well as
  the Secretary of Transportation. 49 U.S.C. § 30118(c). Defendants violated and continues to
  violate the TREAD Act by failing to disclose the true nature and extent of the Airbag Defect,
  and by failing to offer an adequate remedy for all manifestations of the Defect. Defendant's
  violations of the TREAD Act also constitute violations of California's Unfair Competition
  Law (California Business & Professions Code § 17200, et seq.) and California's Consumers
  Legal Remedies Act (California Civil Code § 1750, et seq.).
9. The TSBs discussed herein were not disseminated to owners and lessees of the Class Vehicles.


This Court has jurisdiction over Defendant because it is registered to conduct business in
Maryland, has sufficient minimum contacts with Maryland, and/or otherwise intentionally avails
itself of the markets within Maryland, through the promotion, sale, marketing, and distribution of
its vehicles in Maryland, so as to render the exercise of jurisdiction by this Court proper and
necessary.
                                              VENUE
Venue is proper in this District 1) because Plaintiff Patrice Brown was a resident of Annapolis,
MD, which is located within this judicial district, at the time she purchased her Class Vehicle
through February 2020. On information and belief, Defendant has approximately f fteen
dealerships located within this judicial district at which hundreds or thousands of buyers and
lessees, like Ms. Brown, purchased and serviced their Class Vehicles.
                                   FACTUAL ALLEGATIONS
          Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 3 of 6



For years, Defendatit lia~ r1PsignPd man»fa^*»ro                                         ss—
Upon information and belief, it has sold, directly__or_indir_ectl-y-through dealers-and-other-retail-- --- ----
outlets, many thousands of Class Vehicles in California and nationwide.
  10. The Airbag Defect can cause the front passenger frontal airbag to fail to deploy when it
otherwise should. Numerous owners have reported their airbag warning lights turning on and off
when a passenger is seated in the vehicle, indicating that the airbag may fail to deploy in a crash.
Some owners have reported their service airbag light illuminating. As a result of the Airbag
Defect, numerous owners have found it necessary to replace the right front passenger airbag
sensor and/or other component parts at considerable expense. The Airbag Defect has been
documented to occur under a variety of driving conditions, and presents a grave safety hazard
because it can cause the right front passenger frontal airbag to fail to deploy in the event of a
crash, resulting in serious injury or death.
11.Plaintiffs are informed and believe, and based thereon allege, that as early as 2010, if not
before, Defendant acquired its knowledge of the Airbag Defect through sources not available to
Plaintiffs and Class Members, including, but not limited to, pre-production testing, pre-
production design failure mode and analysis data, production design failure mode and analysis
data, early consumer complaints made exclusively to Defendant's network of dealers and directly
to Defendant, aggregate warranty data compiled from Defendant's network of dealers, testing
conducted by Defendant in response to consumer complaints, and repair order and parts data
received by Defendant from Defendant's network of dealers.
12. Defendant had and has a duty to disclose the Airbag Defect and the associated repair costs to
Class Vehicle owners, among other reasons, because the Defect poses an unreasonable safety
hazard; because Defendant had and has exclusive knowledge and/or access to material facts
about the Class Vehicles and their airbag systems that were and are not known to or reasonably
discoverable by Plaintiffs and other Class Members; and because Defendant has actively
concealed the Airbag Defect from its customers.
13. Hundreds, if not thousands, of purchasers and lessees of the Class Vehicles have experienced
the Airbag Defect. Complaints filed by consumers with the NHTSA and posted on the Internet,
which on information and belief Defendant actively monitors, demonstrate that the Airbag
Defect is widespread and dangerous. The complaints also demonstrate Defendant's awareness of
the Defect and how dangerous it is. The following are examples of consumer complaints filed
with the NHTSA (note that spelling and gratnmatical errors remain as found in the
original):Failed to disclose and/or actively concealed, at and after the time of purchase or repair,
that the Class Vehicles and their airbag systems were not in good working order, were defective,
and were not fit for their intended purpose; and
          Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 4 of 6



c Failed to ( Usc                                                                      ~a}
that the Class Vehicles and their airbag-sy_stems_were_defective,- despite-the fact that-Defendant— ------
learned of such defects as early as 2010, if not before.
14. Defendant has caused Plaintiffs and the other Class Members to expend money at its
dealerships or other third-parry repair facilities and/or take other remedial measures related to the
Airbag Defect contained in the Class Vehicles.
15. Defendant has not recalled the Class Vehicles to repair the Airbag Defect, has not offered to
its customers a suitable repair or replacement of parts related to the Airbag Defect free of charge,
and has not offered to reimburse Class Vehicle owners and leaseholders who incurred costs for
repairs related to the Airbag Defect.
16. Class Members have not received the value for which they bargained when they purchased or
leased the Class Vehicles.
17. As a result of the Airbag Defect, the value of the Class Vehicles has diminished, including
without limitation the resale value of the Class Vehicles. Reasonable consumers, like Plaintiffs,
expect and assume that a vehicle's airbag system is not defective and will not place vehicle
occupants at risk of catastrophic injury. Plaintiffs and Class Members further expect and assume
that Defendant will not sell or lease vehicles with known safety defects, such as the Airbag
Defect, and will disclose any such defect to its customers prior to selling or leasing the vehicle,
or offer a suitable repair. They do not expect that Defendant would fail to disclose the Airbag
Defect to them, and continually deny the defect.
                     TOLLING OF THE STATUTE OF LIMITATIONS
18.Although Defendant was aware of the widespread nature of the Airbag Defect in the Plaintiff
was not reasonably able to discover the Airbag Defect until after purchasing the Class Vehicle
and the vehicle Airbag Defect preventing the Airbag from functioning as intended, directly
causing the Plaintiff to suffer serious injuries from the Defective Airbags malfunctioning.
 19. Plaintiffs could not reasonably have been expected to learn of or discover that she had been
deceived about the defective state of her vehicle's airbag system and that material information
concerning this vehicle she purchased had been concealed from her. Therefore, the discovery rule
is applicable to the claims asserted by Plaintiffs.
20. In addition, even after Plaintiffs became aware that her purchased vehicle likely had a
malfunctioning Airbag, she contacted Defendant and/or its authorized agents for vehicle
information and compensation concerning the defective nature of the C1ass Vehicles and its
airbag system, and Plaintiffs was routinely told by Defendant directly and/or through its
authorized agents for vehicle repairs that the Class Vehicles are not defective.
           Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 5 of 6



21. Any      l~c                                                                       -; ac
concealment, and denial-of the defectiv_e nature-o£the_Class Vehicles-and-their--airbag systems.-   - ---
                                    CAUSE OF ACTION(S)
<O>

                                       RELIEF REOUESTED
WHEREFORE, Plaintiff request judgment against the Defendant for herself as follows:
A. Certification of the requested Classes pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3);
B. Restitution of all charges paid by Plaintiffs;
C. Disgorgement to Plaintiff of all monies wrongfully obtained and retained by Defendant;
D. An award to Plaintiff of compensatory, exemplary, and including interest, in an amount to be
proven at trial;
E. Statutory damages, penalties, treble damages, as provided by law;
F. Prejudgment interest commencing on the date of payment of the charges and continuing
through the date of entry of judgment in this action;
G. Costs and fees incurred in connection with this action, including attorney's fees, expert
witness fees, and other cost as provided by law;
H. Equitable Relief;
I. Punitive Damages;
J. Leave to amend the Complaint to conform to the evidence produced at trial;
K. Any and all remedies that the courts deem legally necessary for the safe operation of and
safety of all buyers, lessees, and operators of these Class Vehicles;
L. Granting such other relief as the Court deems proper, under the circumstances.


Plaintiffs hereby request a jury trial for all issues so triable.
DATED-this 20th Day of February, 2020.
                                                   e            submitted,
                                                         ~
                                                       ctr
                                                   ignature

                                                 Patrice Brown
                                                 8320 Deborah Street
                                                 Clinton, MD 20735
                                                 703-646-6403
        Case 8:20-cv-01161-GJH Document 3 Filed 05/06/20 Page 6 of 6




I- HEREBY CERTIFY that on this   2O   day of ~(~fa , 20~, a copy of the
                 Y S~~
   ~ P,~tP,Yr~( ~CO~             was mailedYb first-cl s mail
                                                          , posta
                                                              g ePrePaid, to:



                                      Rnctfiilly, submitted,

                                      S~gnature

                                      Patrice Brown
                                      8320 Deborah Street
                                      Clinton, MD, 20735
                                      703-646-6403




                                      Signature

                                                               ► A~~~~~~




                                       tg -6U 1 fi"~L oy- P , & 0 7

                                      "~~ a~   AP~1 ~ ~. ~            ~lo~S L~ C
                                                                ~/i~.P~a~e.
                                       300 ~~C+{` c~r~eQ (21~, Y~W4- 'WZ 1-1846
                                      Name, Address, and Telephone Number
